Exhibit 10.2


EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT (this “Agreement”), dated effective as of
October 4, 2016 (the “Effective Date”), is by and among Ensco plc, an English
public limited company (the “Parent”), Pride International Inc., a Delaware
corporation and indirect wholly-owned Subsidiary of the Parent (jointly, the
“Borrowers”), the undersigned Banks party hereto, Citibank, N.A., as
administrative agent (the “Administrative Agent”), and the Issuing Banks party
hereto.
PRELIMINARY STATEMENTS
WHEREAS, the Borrowers, the banks party thereto immediately prior to the
effectiveness of this Agreement (the “Existing Banks”), and the Administrative
Agent are parties to that certain Fourth Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by the First Amendment dated as of
September 30, 2014, the Second Amendment dated as of March 9, 2015, and the
Third Amendment dated as of July 1, 2016, and as the same may be further
amended, restated, increased and extended, the “Credit Agreement”; capitalized
terms used herein that are not defined herein and are defined in the Credit
Agreement are used herein as defined in the Credit Agreement);
WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrowers have
the right, subject to the terms and conditions thereof, to request an extension
of the Termination Date;
WHEREAS, the Banks party hereto have agreed to extend the Termination Date of
their respective Commitments as more particularly set forth herein; and
WHEREAS, the Borrowers, the Administrative Agent, the Banks, and the Issuing
Banks party hereto wish to execute this Agreement to evidence such agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Borrowers, the Administrative Agent, the Banks, and the
Issuing Banks party hereto hereby agree as follows:
Section 1.Consent to Extension of Termination Date.
(a)    Upon the effectiveness of this Agreement pursuant to Section 3 below, the
Termination Date of the Commitments of the Banks who have severally agreed to
extend their respective Commitments (each an “Extending Bank” and, collectively,
the “Extending Banks”) is hereby extended to September 30, 2020, as set forth on
the Commitment Schedule attached hereto, which shall constitute an amendment and
restatement of the Commitment Schedule to the Credit Agreement. The Termination
Date with respect to the Commitments of each other Bank, if any, shall remain
unchanged as set forth on such amended and restated Commitment Schedule to the
Credit Agreement attached hereto.
(b)    The parties hereto hereby agree that (i) the extension of the Termination
Date on the Effective Date as set forth in this Section 1 shall be deemed to
constitute an exercise of the Borrower’s





--------------------------------------------------------------------------------




right to request an extension pursuant to Section 2.22 of the Credit Agreement
during the 2016 extension request window and (ii) the requirements of Section
2.22 of the Credit Agreement with respect to any and all notices (including any
notice from the Borrowers, the Administrative Agent or any Lender to any other
party) and timing are hereby waived by all parties hereto for the extension
described in this Section 1. The Extension Effective Date of such extension of
the Termination Date shall be deemed to be the Effective Date. For the avoidance
of doubt, one (1) additional one-year extension shall be permitted pursuant to
the Credit Agreement after the Effective Date, which shall be exercisable in
accordance with Section 2.22 of the Credit Agreement starting with the 2017
extension request window.
Section 2.    Representations True; No Default. Each of the Borrowers represents
and warrants that:
(a)    this Agreement has been duly authorized, executed and delivered on its
behalf, and the Credit Agreement, as amended by this Agreement, and the other
Loan Documents to which it is a party, constitute the legal, valid and binding
obligations of such Borrower, enforceable against such Borrower in accordance
with their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity;
(b)    the representations and warranties of such Borrower contained in
Article IV of the Credit Agreement are true and correct in all material respects
on and as of the date hereof as though made on and as of the date hereof (other
than (i) those representations and warranties that expressly relate to a
specific earlier date, which representations and warranties were true and
correct in all material respects as of such earlier date; provided, that the
representations and warranties contained in clauses (a) and (b) of Section 4.04
of the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 5.01 of the Credit Agreement and (ii) those representations and
warranties that are by their terms subject to a materiality qualifier, which
representations and warranties are true and correct in all respects); and
(c)    after giving effect to this Agreement, no Default or Event of Default
under the Credit Agreement has occurred and is continuing.
Section 3.    Effectiveness. This Agreement shall become effective as of the
Effective Date upon the satisfaction of the following conditions precedent:
(a)    Documentation. The Administrative Agent (or its counsel) has received the
following, each dated on or before the Effective Date, duly and validly executed
and delivered by duly authorized officers of all the parties thereto, each in
form and substance reasonably satisfactory to the Administrative Agent:
(i)
counterparts of this Agreement duly executed by the Borrowers, the Majority
Banks, and the Administrative Agent; and



-2-

--------------------------------------------------------------------------------




(ii)
a certificate of each Loan Party dated as of the Effective Date (in sufficient
copies for each Bank) signed by a Responsible Person of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to this Agreement, and (B) certifying that, before and
after giving effect to this Agreement, (1) the representations and warranties
contained in Article IV of the Credit Agreement and the other Loan Documents are
true and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) on and as of the Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects (other than
those representations and warranties that are subject to a materiality
qualifier, which shall be true and correct in all respects) as of such earlier
date, and except that, for purposes of this Agreement, the representations and
warranties contained in clauses (a) and (b) of Section 4.04 of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (b) and (a), respectively, of Section 5.01 of the
Credit Agreement, (2) there has been no Material Adverse Effect since the date
of the most recently delivered financial statements under Section 5.01(b) and no
Material Adverse Effect would be caused by this Agreement, and (3) no Event of
Default then exists or would be caused by this Agreement.

(b)    Payments of Fees and Expenses. On the Effective Date, the Borrowers shall
have paid (i) an extension fee in the amount of 0.25% of the amount of the
Commitment of each Extending Bank for which the Termination Date has been
extended pursuant to this Agreement to the Administrative Agent for the benefit
of such Extending Bank and (ii) all other costs and expenses which are payable
pursuant to Section 9.04 of the Credit Agreement to the extent invoiced prior to
the Effective Date.
Section 4.    Miscellaneous Provisions.
(a)    From and after the execution and delivery of this Agreement, the Credit
Agreement shall be deemed to be modified as herein provided, and except as so
modified the Credit Agreement shall continue in full force and effect.
(b)    The Credit Agreement and this Agreement shall be read and construed as
one and the same instrument.
(c)    Any reference in any of the Loan Documents to the Credit Agreement shall
be a reference to the Credit Agreement as modified by this Agreement.
(d)    This Agreement is a Loan Document for purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of the
representations, warranties, and covenants under this Agreement may be a Default
or an Event of Default under the Loan Documents.


-3-

--------------------------------------------------------------------------------




(e)    This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
(f)    This Agreement may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(g)    The headings herein shall be accorded no significance in interpreting
this Agreement.
Section 5.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrowers, the Banks, the Issuing Banks and the
Administrative Agent and their respective successors and assigns, except that
the Borrowers shall not have the right to assign their rights hereunder or any
interest herein.
[Signature Pages Follow.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
BORROWERS:
ENSCO PLC






By:
/s/ Melissa Cougle
Name:
Melissa Cougle
Title:
Vice President - Treasurer



PRIDE INTERNATIONAL, INC.






By:
/s/ David A. Armour
Name:
David A. Armour
Title:
President



ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent






By:
/s/ Robert Malleck
Name:
Robert Malleck
Title:
Vice President



BANKS AND ISSUING BANKS:
CITIBANK, N.A., as a Bank and an Issuing Bank






By:
/s/s Robert Malleck
Name:
Robert Malleck
Title:
Vice President



DNB CAPITAL LLC, as a Bank






By:
/s/ Philippe Wulfers
Name:
Philippe Wulfers
Title:
Vice President





By:
/s/ Evan Uhlick
Name:
Evan Uhlick
Title:
Senior Vice President



DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank






By:
/s/ Philippe Wulfers
Name:
Philippe Wulfers
Title:
Vice President





By:
/s/ Evan Uhlick
Name:
Evan Uhlick
Title:
Senior Vice President





DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank and an Issuing Bank






By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Director



By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President



HSBC BANK USA, NA, as a Bank and an Issuing Bank






By:
/s/ Steven Smith
Name:
Steven Smith
Title:
Director



BNP PARIBAS, as a Bank






By:
/s/ Reginald Crichlow
Name:
Reginald Crichlow
Title:
Vice-President







By:
/s/ Mark Renaud
Name:
Mark Renaud
Title:
Managing Director



BANK OF CHINA, NEW YORK BRANCH, as a Bank






By:
/s/ Haifeng Xu
Name:
Haifeng Xu
Title:
Executive Vice President






COMMITMENT SCHEDULE


COMMITMENTS


Bank
Non-Extended Commitment
Extended Commitment
Aggregate Commitment
Termination Date
Citibank, N.A.
$0
$225,000,000
$225,000,000
September 30, 2020
Deutsche Bank AG New York Branch
$0
$225,000,000
$225,000,000
September 30, 2020
DNB Capital LLC
$0
$225,000,000
$225,000,000
September 30, 2020
HSBC Bank USA, NA
$0
$225,000,000
$225,000,000
September 30, 2020
Wells Fargo Bank, National Association
$225,000,000
$0
$225,000,000
September 30, 2019
Bank of America, N.A.
$180,000,000
$0
$180,000,000
September 30, 2019
Mizuho Bank, Ltd.
$180,000,000
$0
$180,000,000
September 30, 2019
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$180,000,000
$0
$180,000,000
September 30, 2019
BNP Paribas
$0
$180,000,000
$180,000,000
September 30, 2020
Standard Chartered Bank
$115,000,000
$0
$115,000,000
September 30, 2019
Goldman Sachs Bank USA
$95,000,000
$0
$95,000,000
September 30, 2019
Morgan Stanley Bank, N.A.
$95,000,000
$0
$95,000,000
September 30, 2019
Australia and New Zealand Banking Group Limited
$50,000,000
$0
$50,000,000
September 30, 2019
Bank of China, New York Branch
$0
$50,000,000
$50,000,000
September 30, 2020
Total:
$1,120,000,000
$1,130,000,000
$2,250,000,000
--





-4-